Case 18-09108-RLM-11        Doc 385    Filed 04/04/19    EOD 04/04/19 16:15:20       Pg 1 of 17



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                         )
                                                )
 USA GYMNASTICS, 1                              )       Case No. 18-09108-RLM-11
                                                )
                                  Debtor.       )
                                                )

     MOTION FOR DETERMINATION THAT AUTOMATIC STAY DOES NOT APPLY OR
              ALTERNATIVELY, FOR RELIEF FROM AUTOMATIC STAY
                         WITHOUT 30-DAY WAIVER

          Bela Karolyi, Martha Karolyi, and Karolyi Training Camps, LLC (collectively, the

 “Karolyi Parties”) seek a determination from this Court (1) that the automatic stay

 provided by section 362(a) of the Bankruptcy Code does not prevent an unrelated ruling

 on the Karolyi Parties’ pending motion to dismiss for lack of personal jurisdiction in a

 California case; or (2) if the stay applies, the Karolyi Parties are entitled to a narrow

 exception to the stay allowing the California Court (as defined below) to rule on that

 motion on the existing record.

          The Karolyi Parties’ motion to dismiss for lack of personal jurisdiction has been

 pending since July 2018. The motion to dismiss is fully briefed and was heard in California

 just days before USA Gymnastics (“USAG or Debtor”) filed this Bankruptcy Case. The

 Karolyi Parties will show that allowing a ruling on the motion to dismiss for lack of personal

 jurisdiction on the existing record will not adversely affect the Debtor or the Debtor’s

 estate. Such a limited ruling from this Court will, however, enable the Karolyi Parties, on




 1The last four digits of Debtor’s federal tax identification number are 78771. The location
 of Debtor’s principal offices is 130 E. Washington Street, Suite 700, Indianapolis, Indiana
 46204.
Case 18-09108-RLM-11       Doc 385     Filed 04/04/19    EOD 04/04/19 16:15:20       Pg 2 of 17



 the precipice of dismissal from the California Litigation, a chance to receive finality on the

 issue of personal jurisdiction in California. The Karolyi Parties spent eighteen (18) months

 in jurisdictional discovery in California and only seek to allow the California Court to make

 the determination that is undeniable from the existing record: California does not have

 personal jurisdiction over the Karolyi Parties.

        Therefore, the Karolyi Parties, by counsel, file their Motion for Determination that

 Automatic Stay Does Not Apply or Alternatively, for Relief from Automatic Stay (the

 “Motion”), state as follows:

                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C.

 § 1334.

        2.     This is a core proceeding pursuant to 28 U.S.C. §157(B)(2)(A).

        3.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                 FACTUAL BACKGROUND

        4.     Bela and Martha Karolyi are long-time residents of Texas. Both together

 and separately, they established a legacy through their roles in U.S. women’s gymnastics

 beginning in the 1980s. In the 1980s and ‘90s, Bela and Martha rose to prominence for

 coaching successful individual gymnasts, including gold medal winner Mary Lou Retton

 in 1984, and later each serving as Head Coach to the U.S. Women’s National Team. Bela

 then became the National Team Coordinator for the U.S. Women’s National Team from

 1999 to 2000. When he retired at the end of his contract, Martha Karolyi took over and

 remained National Team Coordinator for USAG from 2001 to 2016. Martha retired in

 2016 following the Olympics in Rio de Janeiro. Subsequently, Bela and Martha were

                                               2
Case 18-09108-RLM-11        Doc 385    Filed 04/04/19     EOD 04/04/19 16:15:20     Pg 3 of 17



 sued in several cases related to Larry Nassar’s sexual abuse during their tenure, though

 there is no evidence that they knew about the sexual abuse when it occurred. One such

 case is the subject of this motion.

        5.     On October 27, 2016, Jane LM Doe (“California Plaintiff”) filed her

 Complaint for Damages for 1) Sexual Assault; 2) Sexual Battery; 3) Gender Violence; 4)

 Sexual Harassment; 5) Unfair Business Practices; 6) Intentional Infliction of Emotional

 Distress; 7) Constructive Fraud; 8) Negligence; 9) Negligent Supervision; 10) Negligent

 Hiring/Retention; 11) Negligent Failure to Warn, Train, or Education and Demand for

 Jury Trial (the “Complaint”) as Case No. 8:18-cv-01117-JLS-KES (the “California

 Litigation”) in the Southern District of California (the “California Court”). A true,

 authentic, and accurate copy of the docket from the California Litigation is attached as

 Exhibit A and incorporated herein.

        6.     The Karolyi Parties and Debtor were among the parties named as

 defendants in the California Litigation. (Exhibit A, p. 1).

        7.     The Karolyi Parties responded to the Complaint filed in the California state

 court with a motion to dismiss for lack of personal jurisdiction, as did other defendants.

 Those motions spurred the beginning of jurisdictional discovery in approximately March

 2017. Jurisdictional discovery continued for over eighteen (18) months and was

 ongoing at the time of the Debtor’s bankruptcy filing.

        8.     After several amendments to the Complaint and the removal to federal

 court, on July 18, 2018, the Karolyi Parties filed the operative Motion to Dismiss for Lack

 of Jurisdiction under Federal Rule of Civil Procedure 12(B)(2) (the “Motion to Dismiss”)




                                               3
Case 18-09108-RLM-11       Doc 385     Filed 04/04/19    EOD 04/04/19 16:15:20        Pg 4 of 17



 arguing that the California Court did not have personal jurisdiction over the Karolyi

 Parties. (Exhibit A, p. 17).

        9.     On August 17, 2018, the California Plaintiff filed her Opposition to

 Defendants Bela Karolyi, Martha Karolyi, and Karolyi Training Camps LLC’s Motion to

 Dismiss for Lack of Personal Jurisdiction under Federal Rule of Civil Procedure 12(B)(2)

 (the “Response”). (Exhibit A, p. 19).

        10.    On August 24, 2018, the Karolyi Parties filed their Reply Memorandum of

 Points in Authorities in Support of the Motion. (Exhibit A, p. 19).

        11.    On August 28, 2018, the California Court continued the hearing on the

 Karolyi Parties’ Motion to Dismiss, in light of ongoing jurisdictional discovery, and

 permitted each side to file a renewed opposition and reply, respectively. (Exhibit A, p.

 20).

        12.    California Plaintiff in the California Court filed a renewed response in

 opposition to the Karolyi Parties’ Motion to Dismiss on October 12, 2018. (Exhibit A, p.

 23).

        13.    The Karolyi Parties followed with a Renewed Reply Memorandum of

 Points and Authorities in Support of Motion on November 16, 2018. (Exhibit A, p. 25).

        14.    As scheduled, the California Court held a hearing on the Motion to

 Dismiss on November 30, 2018. At the hearing, the California Court focused on a

 single alleged jurisdictional contact—notably a contact that the Karolyi Parties had

 submitted ample evidence did not occur as alleged—noting it was the plaintiff’s

 strongest potential argument for jurisdiction. See Hearing Transcript, November. 30,

 2018, California Litigation, at pp. 5-6, excerpted and attached as Exhibit B.

                                               4
Case 18-09108-RLM-11        Doc 385      Filed 04/04/19   EOD 04/04/19 16:15:20      Pg 5 of 17



        15.    The California Court made clear that it ordinarily would not have held a

 hearing on the motion but was holding a hearing to allow California Plaintiff to address

 the “particular fact” regarding Nassar’s absence at the event. (Exhibit B at pp. 5-6).

        16.    The California Court found the Karolyi Parties’ evidence that Nassar was

 not present at the lone alleged jurisdictional contact “awfully strong.” (Exhibit B at 8).

        17.    The California Court also expressed dismay that California Plaintiff had

 not submitted any evidence to controvert this point and was expecting plaintiff’s counsel

 to provide evidence at the hearing. (Exhibit B at pp. 7, 17).

        18.    California Plaintiff’s counsel did not do so but instead offered what the

 California Court construed as “speculation” about Nassar’s possible presence at that

 event. (Exhibit B at pp. 6-7, 13).

        19.    The California Court stated that she would potentially decide the Karolyi

 Parties’ Motion to Dismiss on the existing record and briefing. (Exhibit B at pp. 14-15,

 16, 18).

        20.    Less than a week later, on December 5, 2018 (the “Petition Date”), the

 Debtor filed its voluntary bankruptcy petition.

        21.    Since then, several of the parties in the California Litigation attempted to

 reach an agreement for a 60-day stay in the California Litigation until the contours of the

 bankruptcy stay were clear. The Karolyi Parties agreed to a stay except to the extent it

 would preclude the California Court from deciding the pending motion to dismiss.

        22.    The Karolyi Parties expressly requested that a ruling on the pending

 motion to dismiss based on the existing record be excluded from the 60-day stay.

 (Exhibit B, Dkt. No. 144 at 3, n. 1).

                                                5
Case 18-09108-RLM-11       Doc 385     Filed 04/04/19    EOD 04/04/19 16:15:20      Pg 6 of 17



        23.    On January 24, 2019, the California Court entered a 60-day stay in the

 California Litigation and adopted the Karolyi Parties’ position, expressly providing that

 “[n]otwithstanding such stay, the Court may issue a ruling on the Karolyi Defendants’

 FRCP 12(b)(2) Motion based on the existing record.” (Exhibit B, Dkt. No. 146 at 2).

        24.    The California Court has since extended the “existing stay” sua sponte

 through June 7, 2019, but has not ruled on the Karolyi Parties’ pending motion.

        25.    Based on the California Court’s posture at the November 30 hearing and

 the timing of the bankruptcy stay, the Karolyi Parties believe that the only impediment to

 a ruling from the California Court is this Court’s guidance on the scope of the stay.

        26.    In her March 14, 2019 Order extending the stay, the California Court also

 noted that several parties were still seeking clarity on the scope of the stay from the

 bankruptcy court.

        27.    The Karolyi Parties now seek express authority from this Court regarding

 the scope of the bankruptcy stay.

        28.    Specifically, the Karolyi Parties seek a determination permitting the

 California Court to rule on the record before it and determine whether the California

 Court has jurisdiction over the Karolyi Parties in the California Litigation without any

 negative or other impact or consequence to Debtor.

                                   RELIEF REQUESTED

        29.    The Karolyi Parties request entry of an Order substantially similar to the

 Order attached as Exhibit C determining that the automatic stay generally applicable

 under section 362(a) of the Bankruptcy Code does not apply to any action taken by the




                                              6
Case 18-09108-RLM-11         Doc 385       Filed 04/04/19   EOD 04/04/19 16:15:20    Pg 7 of 17



 Karolyi Parties with respect to removing themselves as defendants from the California

 Litigation due to lack of jurisdiction.

        30.     Alternatively, to the extent the Court determines that the stay applies and

 prevents the Karolyi Parties from removing themselves as defendants from the California

 Litigation due to lack of jurisdiction, the Karolyi Parties request entry of the very narrow

 Order, which terminates the automatic stay allowing the California Court to enter an Order

 on the Motion to Dismiss in the California Litigation. See, e.g., Exhibit D.

        31.     Finally, the Karolyi Parties request that the effectiveness of any Order

 entered on its Motion not be stayed, pursuant to Rule 4001(a)(3), Rules of Bankruptcy

 Procedure.

                           GROUNDS FOR RELIEF REQUESTED

 A.     The Automatic Stay Does Not Apply

        32.     First and foremost, the automatic stay does not apply to the California Court

 entering an Order on the Motion to Dismiss for lack of jurisdiction filed by the Karolyi

 Parties.

        33.     Section 362(a) of the Bankruptcy Code provides an automatic stay of

                     (1) “the commencement or continuation . . . to recover a claim against

                         the debtor that arose before the commencement of the case . . .;

                     (3) any act to obtain possession of property of the estate or of property

                         from the estate or to exercise control over property of the estate;

                     (6) any act to collect, assess, or recover a claim against the debtor that

                         arose before the commencement of the case under this title;”




                                                  7
Case 18-09108-RLM-11       Doc 385     Filed 04/04/19    EOD 04/04/19 16:15:20       Pg 8 of 17



         34.   In the California Litigation, the Karolyi Parties are simply seeking an Order

 denying relief to the California Plaintiff and resulting in absolutely no impact on Debtor.

         35.   If the relief sought by the Karolyi Parties in the California Litigation is

 granted, the Karolyi Parties are simply excused from the California Litigation—there is no

 impact on or reduction to any amounts for which the Karolyi Parties may be liable to the

 California Plaintiff. There is no obtaining possession of property of the estate or any act

 to collect, assess, or recover a claim against Debtor. In other words, there is absolutely

 no impact on Debtor or Debtor’s estate.

 B.      Alternatively, Cause Exists to Grant Relief from the Automatic Stay

         36.   To the extent the Court determines that the automatic stay applies to the

 relief requested by the Karolyi Parties in the Motion to Dismiss in the California Litigation,

 cause exists in this case for the Court to grant the Karolyi Parties relief from the automatic

 stay.

         37.   Section 362(d)(1) of the Bankruptcy Code provides that “on request of a

 party in interest and after notice and a hearing, the court shall grant relief from the stay

 provided under subsection (a) of this section . . . for cause.” Because the Bankruptcy

 Code does not define “cause,” courts have discretion to determine what constitutes

 “cause” on a case-by-case basis based on the totality of the circumstances. In re New

 York Med. Grp., P.C., 265 B.R. 408, 413 (Bankr. S.D.N.Y. 2001) (citing In re Sonnax

 Industries, Inc., 907 F.2d 1280, 1286 (2nd Cir. 1990)); Matter of Gatke Corp., 117 B.R.

 406, 409 (Bankr. N.D. Ind. 1989) (citing In re Boomgarden, 780 F.2d 657, 660 (7th Cir.

 1985)). See also Little Creek Dev. Co. v. Commonwealth Mortgage Corp. (In re Little

 Creek Dev. Co.), 779 F.2d 1068, 1072 (5th Cir. 1986) (discussing the inherent balancing

                                               8
Case 18-09108-RLM-11         Doc 385     Filed 04/04/19    EOD 04/04/19 16:15:20         Pg 9 of 17



 required for the court’s determination of whether a stay should be lifted under § 362(d))

 (internal citations omitted).

        38.     As the movant, the Karolyi Parties have the initial burden to show that cause

 exists, but any party opposing the relief has the ultimate burden of disproving the

 existence of cause. In re New York Med. Grp., P.C., 265 B.R. 408, 413 (Bankr. S.D.N.Y.

 2001) (citing 11 U.S.C. § 362(g)).

        39.     Courts have developed a list of factors to consider when a party is seeking

 relief to continue litigation in another forum, including: (i) whether the relief will result in a

 partial or complete resolution of the issues; (ii) the lack of any connection with or

 interference with the bankruptcy case; (iii) whether the foreign proceeding involves the

 debtor as a fiduciary; (iv) whether a specialized tribunal has been established to hear the

 particular cause of action and that tribunal has the expertise to hear such cases; (v)

 whether the action essentially involves third parties and the debtor functions only as a

 bailee or conduit for the goods or proceeds in question; (vi) whether litigation in another

 forum would prejudice the interests of other creditors, the creditors’ committee, and other

 interested parties; (vii) whether the judgment claim arising from the foreign action is

 subject to equitable subordination under Section 510(c); (viii) whether the movant’s

 success in the foreign proceeding would result in a judicial lien avoidable by the debtor

 under Section 522(f); (ix) the interest of judicial economy and the expeditious and

 economical determination of litigation for the parties; (x) whether the foreign proceedings

 have progressed to the point where the parties are prepared for trial; and (xi) the impact

 of the stay on the parties and the balance of the hurt. In re Armstrong & Guy Law Office,

 LLC, 2007 WL 4571152, at *1-2 (Bankr. S.D. Miss. Dec. 21, 2007) (citing In re Curtis, 40

                                                 9
Case 18-09108-RLM-11       Doc 385     Filed 04/04/19    EOD 04/04/19 16:15:20       Pg 10 of 17



 B.R. 795, 799 (Bankr. D. Utah 1984)). See also In re United Imports, Inc., 203 B.R. 162,

 166– 167 (Bankr. D. Neb.1996) (considering (i) judicial economy; (ii) trial readiness; (iii)

 the resolution of preliminary bankruptcy issues; (iv) the creditor's chance of success on

 the merits; (v) the cost of the defense or other potential burden to the bankruptcy estate;

 and (vi) the impact of the litigation on other creditors, in the context of a request to

 continue a non-bankruptcy judicial action).

        40.    Not all factors will be relevant in every case. Armstrong, 2007 WL 4571152,

 at *2 (citing In re Cook, 232 B.R. 554, 557 (Bankr. D. Conn. 1999)). Additionally, these

 factors need not be assigned equal weight, and only those factors relevant to the

 particular case need to be considered. In re U.S. Brass Corp., 176 B.R. 11, 13 (Bankr.

 E.D. Tex. 1994) (citing In re Keene Corp., 171 B.R. 180 (Bankr. S.D.N.Y. 1994)).

        41.    In the context of the pending Motion to Dismiss in the California Court, the

 foregoing factors weigh heavily in favor of the Court granting the Karolyi Parties relief from

 the automatic stay.

        42.    First, a ruling on the Motion to Dismiss would result in a complete resolution

 of jurisdictional issues for the Karolyi Parties in the California Litigation, thereby enabling

 the Karolyi Parties to confirm whether they must continue to be part of a lawsuit in the

 court in which they are not subject to jurisdiction. The jurisdictional issue was litigated for

 over 18 months before Debtor filed for bankruptcy, including three dozen jurisdictional

 depositions and written jurisdictional discovery. It is time for the complete resolution of

 this issue for the Karolyi Parties.

        43.    Second, a ruling on the Motion to Dismiss would have absolutely no impact

 on the Debtor or the Bankruptcy Case. Whether the Karolyi Parties remain as defendants

                                               10
Case 18-09108-RLM-11        Doc 385     Filed 04/04/19     EOD 04/04/19 16:15:20        Pg 11 of 17



 in the California Litigation is irrelevant to their ultimate liability or any liability Debtor may

 have to the California Plaintiff. The liability, to the extent it exists, exists in one forum or

 another—just not in the California Court. Debtor does not have to be involved in the

 California Court’s ruling on the existing record. Accordingly, allowing the California Court

 to rule on the Motion to Dismiss would have no impact on Debtor’s Bankruptcy Case.

        44.     Third, the California Litigation does not involve Debtor as a fiduciary. In

 fact, a ruling on the Motion to Dismiss does not involve Debtor whatsoever.

        45.     Fourth, allowing the California Court to rule on the Motion to Dismiss would

 not prejudice the interests of creditors, the Committee, or any other interested parties.

 Rather, a ruling on the Motion to Dismiss would simply indicate to the California Plaintiff

 where she needs to pursue any claims she thinks she may have against the Karolyi

 Parties. Where the Karolyi Parties may or may not be sued has no impact on the creditors

 of Debtor, the Committee, or any other interested party in this case.

        46.     Fifth, the Karolyi Parties’ success on the Motion to Dismiss in the California

 Litigation would not result in any sort of judicial lien avoidable by Debtor under section

 522(f) of the Bankruptcy Code. No lien would be created at all. A ruling on the Motion to

 Dismiss would simply provide the California Plaintiff with guidance on the correct forum

 within which she must pursue any alleged claims against the Karolyi Parties.

        47.     Sixth, judicial economy would best be served by allowing the California

 Court to rule on the Motion to Dismiss. The Motion to Dismiss has been fully briefed and

 a hearing has been held on the Motion to Dismiss. There is no reason the California

 Court should not go forward with ruling on the existing record and determine whether the

 California Court actually has jurisdiction over the Karolyi Parties.

                                                11
Case 18-09108-RLM-11       Doc 385    Filed 04/04/19    EOD 04/04/19 16:15:20       Pg 12 of 17



        48.    Finally, the impact of the stay on the parties other than the Karolyi Parties

 is minimal, if any. But this Court not allowing the California Court to rule on the Karolyi

 Parties’ pending motion imposes a clear and substantial burden on the Karolyi Parties.

 The Karolyis are 76 years old and should not have to wait until this bankruptcy concludes

 to have the simple matter of personal jurisdiction in California decided. The motion is

 also fully briefed and ripe for decision. If the California Court is not able to proceed on

 issuing a ruling on the Motion to Dismiss, it directly affects only the Karolyi Parties. Yet,

 regardless of the outcome of the ruling, no other party, including Debtor, would

 experience harm from the ruling being entered.

        49.    Based on the foregoing factors, there is good reason to grant the Karolyi

 Parties relief from the automatic stay to allow the California Court to make a ruling on the

 pending Motion to Dismiss in the California Litigation.

                                           NOTICE

        50.    Notice of this Motion has been provided to: (i) the Debtor; (ii) the U.S.

 Trustee; (iii) the USOC; (iv) the Debtor’s thirty (30) largest unsecured creditors; (v) the

 Committee of Sexual Abuse Survivors; and (vi) all counsel of record who have filed

 appearances herein. In light of the nature of the relief requested herein, the Karolyi

 Parties submit that no other or further notice is required, and this section complies with

 Bankruptcy Rule 4001 and B-4001-1.

        WHEREFORE, Bela Karolyi, Martha Karolyi, and Karolyi Training Camps, LLC, by

 counsel, respectfully request that the Court enter an Order substantially similar to the

 Order attached as Exhibit C, determining that the automatic stay provided by section

 362(a) of the Bankruptcy Code does not apply to any action taken by the Karolyi Parties

                                              12
Case 18-09108-RLM-11       Doc 385     Filed 04/04/19    EOD 04/04/19 16:15:20     Pg 13 of 17



 with respect to removing themselves as defendants from the California Litigation, or

 alternatively, enter the very narrow Order attached as Exhibit D terminating the automatic

 stay to allow the California Court to rule on the pending Motion to Dismiss in the California

 Litigation, and granting all other just and proper relief.


                                             Respectfully submitted,

                                             /s/ Sarah L. Fowler
                                             Sarah L. Fowler (30621-49)
                                             Weston E. Overturf (27281-49)
                                             MATTINGLY BURKE COHEN & BIEDERMAN LLP
                                             155 East Market Street, Suite 400
                                             Indianapolis, Indiana 46204
                                             Phone: (317) 664-7172
                                             Fax: (866) 305-5248
                                             Sarah.Fowler@mbcblaw.com
                                             wes.overturf@mbcblaw.com

                                             Attorneys for the Karolyi Parties




                                               13
Case 18-09108-RLM-11       Doc 385     Filed 04/04/19    EOD 04/04/19 16:15:20       Pg 14 of 17



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 4, 2019, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent to the following parties through the Court's

 Electronic Case Filing System. Parties may access this filing through the Court's

 system:

        Steven Baldwin sbaldwin@psrb.com, rmatthews@psrb.com
        Martin Beeler mbeeler@cov.com
        Daniel D. Bobilya dan@b-blegal.com
        Tonya J. Bond tbond@psrb.com
        Wendy D Brewer wbrewer@fmdlegal.com
        Kenneth H. Brown kbrown@pszjlaw.com
        George Calhoun george@ifrahlaw.com
        John Cannizzaro john.cannizzaro@icemiller.com,
        Deborah Caruso dcaruso@rubin-levin.net
        Dianne Coffino dcoffino@cov.com
        Karen M Dixon kdixon@skarzynski.com
        Laura A DuVall Laura.Duvall@usdoj.gov
        Jeffrey B. Fecht jfecht@rbelaw.com, rmcclintic@rbelaw.com
        Steven W Golden sgolden@pszjlaw.com
        Gregory Michael Gotwald ggotwald@psrb.com
        Manvir Singh Grewal mgrewal@4grewal.com
        Susan N Gummow sgummow@fgppr.com
        Katherine Hance khance@goodwin.com
        Jeffrey M. Hester jhester@hbkfirm.com
        Jeffrey A Hokanson jeff.hokanson@icemiller
        John R. Humphrey jhumphrey@taftlaw.com
        Cassandra Jones cjones@wwmlawyers.com
        Bruce L. Kamplain bkamplain@ncs-law.com
        Kevin P Kamraczewski kevin@kevinklaw.com
        Ronald David Kent ronald.kent@dentons.com
        Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
        Christopher Kozak ckozak@psrb.com
        Carl N. Kunz ckunz@morrisjames.com
        Cynthia Lasher clasher@ncs-law.com
        Martha R. Lehman mlehman@salawus.com
        Michael M. Marick mmarick@skarzynski.com
        Phillip Alan Martin pmartin@fmdlegal.com
        John McDonald jmcdonald@briggs.com
        Harley K Means hkm@kgrlaw.com
        Geoffrey M. Miller geoffrey.miller@dentons.com
        Robert Millner robert.millner@dentons.com
                                               14
Case 18-09108-RLM-11      Doc 385       Filed 04/04/19   EOD 04/04/19 16:15:20   Pg 15 of 17



        James P Moloy jmoloy@boselaw.com
        Ronald J. Moore Ronald.Moore@usdoj.gov
        Whitney L Mosby wmosby@bgdlegal.com
        Joel H. Norton jnorton@rsslawoffices.com
        Michael P. O'Neil moneil@taftlaw.com
        Weston Erick Overturf wes.overturf@mbcblaw.com
        Dean Panos dpanos@jenner.com
        Stephen Jay Peters speters@kgrlaw.com
        Ginny L. Peterson gpeterson@k-glaw.com
        John Thomas Piggins pigginsj@millerjohnson.com
        George Plews gplews@psrb.com
        Amanda Koziura Quick amanda.quick@atg.in.gov
        Michael L. Ralph mralph@rsslawoffices.com
        Melissa M. Root mroot@jenner.com
        James Pio Ruggeri jruggeri@goodwin.com
        Syed Ali Saeed ali@sllawfirm.com
        Ilan D Scharf ischarf@pszjlaw.com
        Thomas C Scherer tscherer@bgdlegal.com
        David J. Schwab djschwab@rsslawoffices.com
        Igor Shleypak ishleypak@fgppr.com
        James I. Stang jstang@pszjlaw.com
        Catherine L. Steege csteege@jenner.com,
        mhinds@jenner.com;thooker@jenner.com
        Meredith R. Theisen mtheisen@rubin-levin.net
        U.S. Trustee ustpregion10.in.ecf@usdoj.gov
        Susan Walker susan.walker@dentons.com
        Joshua D Weinberg jweinberg@goodwin.com
        Mark R. Wenzel mwenzel@salawus.com
        Gabriella B. Zahn-Bielski gzahnbielski@cov.com

        I hereby certify that on April 4, 2019, a copy of the foregoing was mailed by

 United States mail to the following:

  Marcia Frederick Blanchette                    Alyssa Corn
  c/o Kimberly Dougherty, Esq.                   c/o Megan A. Bonanni and Michael L. Pitt
  Andrus Wagstaff, P.C.                          Pitt McGhee Palmer & Rivers, P.C.
  19 Belmont St.                                 117 W. Fourth St., Suite 200
  Easton, MA 02375                               Royal Oak, MI 48067

  Rachel Denhollander                            Kenzie Gassaway
  c/o Stephen R. Drew/Adam C. Sturdivant         c/o Manvir S. Grewal
  Drew, Cooper & Anding                          2290 Science Parkway
  80 Ottawa Ave., NW Ste. 200                    Okemos, MI 48864
  Grand Rapids, MI 49503

                                               15
Case 18-09108-RLM-11       Doc 385   Filed 04/04/19   EOD 04/04/19 16:15:20   Pg 16 of 17



  Sarah Klein                                 Alexandra Raisman
  c/o Manvir S. Grewal                        c/o John Manley
  2290 Science Parkway                        Manly, Stewart & Finaldi
  Okemos, MI 48864                            19100 Von Karman Ave., Suite 800
                                              Irvine, CA 92613

  Kyla Ross                                   Tasha Schwikert-Warren
  c/o John Manley                             c/o Kevin Boyle & Jesse Creed
  Manly, Stewart & Finaldi                    Panish, Shea & Boyle LLP
  19100 Von Karman Ave., Suite 800            11111 Santa Monica Blvd., Ste. 700
  Irvine, CA 92613                            Los Angeles, CA 90025

  Jessica Thomashow                           Stephen D Penny Jr
  c/o Stephen R. Drew/Adam C. Sturdivant      11121 Mirador Lane
  Drew, Cooper & Anding                       Fishers, IN 46037
  80 Ottawa Ave., NW Ste. 200
  Grand Rapids, MI 49503

  Fidelity Investments 2018                   Plews Shadley Racher & Braun LLP
  USAG Profit Sharing Contribution            1346 N. Delaware St.
  100 Crosby Parkway                          Indianapolis, IN 46204
  Covington, KY 41015

  American Athletic, Inc                      PNC Bank
  200 American Ave                            P.O. Box 828702
  Jefferson, IA 50129                         Philadelphia, PA 19182

  National Travel Systems-Corporate Office Wipfli LLP
  4314 S Loop 289, Suite 300               12359 Sunrise Valley Drive
  Lubbock, TX 79413                        Reston, VA 20191

  The Alexander                               John Cheng
  333 South Delaware Street                   137 Danbury Rd. #141
  Indianapolis, IN 46204                      New Milford, CT 06776

  Benchmark Rehabilitation Partners           AT&T
  PO Box 2314                                 P.O. 105414
  Ooltewah, TN 37363                          Atlanta, GA 30348

  Sport Graphics, Inc.                        BMI
  3423 Park Davis Circle                      P.O. Box 630893
  Indianapolis, IN 46235                      Cincinnati, OH 45263

  Tatiana Perskaia                            Antonia Markova
  7633 Hamelin Lane                           3535 Acorn Way Lane
  Gainesville, VA 20155                       Spring, TX 77389
                                            16
Case 18-09108-RLM-11       Doc 385   Filed 04/04/19   EOD 04/04/19 16:15:20   Pg 17 of 17




  Daniel Baker                                Denison Parking
  1311 Kelliwood Oaks Drive                   c/o Virginia Ave. Garage
  Katy, TX 77450                              P.O. Box 1582
                                              Indianapolis, IN 46206
  Ivan Yordanov Ivanov
  700 Cobia Drive                             Elite Sportswear, L.P.
  Katy, TX 77494                              6850 Enterprise Dr.
                                              South Bend, IN 46628

  Neofunds By Neopost                         Dodson Group Inc
  P.O. Box 6813                               P.O. Box 393
  Carol Stream, IL 60197                      Bownsburg, IN 46112

  Carey International, Inc.                   Chainey Umphrey
  7445 New Technology Way                     1415 Melwood Dr
  Frederick, MD 21703                         San Joe, CA 95054

  Mary Lou Ackman                             Heather M. Forbes
  1939 Butler Dr                              1170 White Chapel
  Bartlett, IL 60103                          Algonguin, IL 60102

  Armine Barutyan-Fong                        Champion Rx
  1409 NW Northridge                          5481 Commercial Dr., Suite C
  Blue Springs, MO 64015                      Huntington Beach, CA 92649

  Terin Humphrey                              Aflac
  114 SE 2nd Street                           1932 Wynnton Road
  Blue Springs, MO 64014                      Columbus, GA 31999

  Staples Business Credit
  P.O. Box 105638
  Atlanta, GA 30348


                                         /s/ Sarah L. Fowler
                                         Sarah L. Fowler




                                            17
